EXHIBIT 10.12

STRUCTURING ADVISORY AGREEMENT

STRUCTURING ADVISORY AGREEMENT (the “Agreement”), dated as of October 12, 2005,
between The National Collegiate Student Loan Trust 2005-3, a Delaware statutory
trust (the “Trust”), and The First Marblehead Corporation (the “Advisor”).

1.            Appointment. The Trust hereby appoints the Advisor, and the
Advisor hereby agrees to act, as structuring advisor to the Trust in connection
with the Trust’s issuance of its Student Loan Asset Backed Notes (the “Notes”)
pursuant to that certain Indenture (the “Indenture”), dated as of October 1,
2005, between the Trust and U.S. Bank National Association, as Indenture
Trustee, under the terms and conditions set forth herein. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Indenture and
the Trust Agreement dated as of October 12, 2005 by and among The National
Collegiate Funding LLC, Delaware Trust Company, National Association and The
Education Resources Institute, Inc.

 

2.

Duties of Advisor.

2.1.         Consulting Services. The Advisor shall provide the Trust with the
following services:

(i)           Advise the Trust with respect to the structuring of the Notes and
the related transactions;

(ii)          Engage, coordinate and evaluate the efforts of the service
providers to the Trust, including without limitation, program lenders, consumer
and securitization lawyers, accountants and auditors, trustees and providers of
loan servicing, collection and origination services;

(iii)        Monitor the transmission of loan data between borrower,
participating school, loan originator and program lender; and

(iv)         Work with potential financing sources, rating agencies and
financial guaranty insurers, utilizing proprietary cash flow modeling, so as to
optimize the economics of securitization.

2.2.        Limitations on the Advisor’s Powers. Notwithstanding anything herein
to the contrary, the Advisor’s responsibilities are consultative only, and the
Advisor shall have no power to take any action on behalf of the Trust, or to
cause the Trust to be responsible for taking any action.

3.            Compensation of Advisor. As compensation for the performance of
the Advisor’s obligations under this Agreement and as reimbursement for its
expenses related thereto, the Advisor shall be entitled to a Structuring
Advisory Fee payable pursuant to the priorities set forth in the Indenture and
the Trust Agreement as follows:

 


--------------------------------------------------------------------------------



 

3.1.         7.80% of the outstanding principal balance of the Financed Student
Loans as of the Closing Date payable on the Closing Date and 8.00% of the
Subsequent Student Loans acquired by the Trust during the Funding Period payable
on the date of such purchase; and

3.2.        An amount payable on each Distribution Date at a rate equal to 1/12
of 0.15% of the aggregate outstanding principal balance of the Financed Student
Loans owned by the Trust as of the last day of the previous calendar month (and
in the case of the payment of such amount on the first Distribution Date as of
the Closing Date) pursuant to the priorities set forth in the Indenture and the
Trust Agreement. To the extent that any payment is not made when due, all
accrued and unpaid amounts shall bear interest at a rate equal to One-Month
LIBOR plus 1.50%, which will be reset in the same manner as the Applicable Index
for the Class A Notes under the Indenture.

4.            Liability. The Advisor is not and never shall be liable to any
creditor of the Trust. In addition, the Advisor will not be culpable for and
will have no liability to the Trust for or with respect to any and all losses,
claims, damages or liabilities, joint or several, of the Trust incurred in
connection with the Advisor’s performance of the services described in this
Agreement, except to the extent that any such loss, claim, damage or liability
is found in a final judgment by a court of competent jurisdiction to have
resulted from the Advisor’s gross negligence, bad faith or willful misconduct,
or a material breach of this Agreement. The exculpation of the Trust under this
paragraph shall be in addition to any liability which the Trust may otherwise
have, shall survive any termination of this Agreement, and shall be binding upon
and extend to the benefit of any successors, assigns and representatives of the
Trust and the Advisor.

5.            Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties’ successors and permitted assigns. However, neither this
Agreement nor any of the rights of the parties hereunder may be transferred or
assigned by either party hereto, except that (i) the Trust may assign its rights
hereunder to the Indenture Trustee and (ii) the Advisor may assign its rights
and obligations hereunder to any affiliated person or entity. Any attempted
transfer or assignment in violation of this Section 5 shall be void.

6.            Relationship of the Parties. Nothing contained in this Agreement
is intended or is to be construed to constitute the Advisor and the Trust as
partners or joint venturers or either party as an employee of the other party.
Neither party hereto shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other party
or to bind the other party to any contract, agreement or undertaking with any
third party. The services to be performed by the Advisor hereunder are
consultation services only. The Trust shall at all times be free to accept or
reject the advice rendered by the Advisor hereunder in its sole discretion.

7.            Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been executed by Delaware
Trust Company, National Association, not in its individual capacity but solely
in its capacity as Owner Trustee of the Trust, and in no event shall Delaware
Trust Company, National Association, in its individual capacity, or any
beneficial owner of the Trust have any liability for the representations,
warranties, covenants, agreements or other obligations of the Trust hereunder,
as to all of which recourse shall be had solely to the assets of the Trust. For
all purposes of this Agreement, in the

 


--------------------------------------------------------------------------------



performance of any duties or obligations of the Trust hereunder, the Owner
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VIII, IX and X of the Trust Agreement.

 

8.

Miscellaneous.

8.1.        Amendment and Waivers. This Agreement may be amended or waived only
by a writing signed by both parties, and then such consent shall be effective
only in the specific instance and for the specific purpose for which given.

8.2.         Notices. All notices and other communications provided for herein
shall be dated and in writing and shall be deemed to have been duly given when
delivered, if delivered personally or sent by telecopy, or when mailed, if sent
by registered or certified mail, return receipt requested, postage prepaid.

 

(i)

to the Trust at:

c/o Delaware Trust Company, National Association

300 Delaware Avenue, 9th Floor

Wilmington, Delaware 19801

Attention: Mr. Sterling Correia

 

(ii)

to the Advisor at:

The First Marblehead Corporation

The Prudential Tower

800 Boylston Street - 34th Floor

Boston, MA 02199-8157

Attention: Mr. Richard P. Zermani

or at such other address as any party shall have specified by notice in writing
to the others.

8.3.        Effectiveness of Agreement; Entire Agreement. The terms of this
Agreement shall become effective upon the issuance of the Notes. This Agreement
contains the entire agreement between the parties hereto and supersedes all
prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.

8.4.         Section Headings. The section headings contained herein are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose.

8.5.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

8.6.        Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to contracts
made and to be

 


--------------------------------------------------------------------------------



performed entirely within such State, without giving effect to conflicts of laws
principles thereof (other than Section 5-1401 of the New York General
Obligations Law).

8.7.         Severability. Any section, clause, sentence, provision,
subparagraph or paragraph of this Agreement held by a court of competent
jurisdiction to be invalid, illegal or ineffective shall not impair, invalidate
or nullify the remainder of this Agreement, but the effect thereof shall be
confined to the section, clause, sentence, provision, subparagraph or paragraph
so held to be invalid, illegal or ineffective.

8.8.         No Petition. The parties hereto will not at any time institute
against the Trust any bankruptcy proceeding under any United States federal or
State bankruptcy or similar law in connection with any obligations of the Trust
under any Transaction Document as defined in the Indenture.

[Signature Pages Follow]

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Structuring Advisory
Agreement as of the date first above written.

 

 

THE NATIONAL COLLEGIATE

STUDENT LOAN TRUST 2005-3

 

 

 

By:       DELAWARE TRUST COMPANY,
NATIONAL ASSOCIATION, not in its
individual capacity but solely as Owner Trustee

 

 

 

 

 

By:       /s/ Sterling C. Correia

 

Name:  Sterling C. Correia

 

Title:    Vice President

 

 

 

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

By:       /s/ John A. Hupalo

 

Name:  John A. Hupalo

 

Title:    Executive Vice President

 

 

 

 